OPINION
MORRISON, Judge.
This is an appeal from an order denying bail pending trial. The petitioner was charged with the offense of rape.
The petitioner made application to the trial court for writ of habeas corpus alleging that he was under indictment in six causes; three for robbery by assault and three for rape.
The trial court conducted a hearing on the application for writ of habeas corpus and granted bail in one of the six causes in the amount of $25,000. On the same day, the trial court denied bail in this cause which resulted in this appeal. However, while the appeal from that order denying bail was pending, the petitioner entered a plea of nolo contendere to the charge. Punishment was assessed at thirty (30) years in the Texas Department of Corrections.1
Since the appellant has already been convicted of the offense for which bail was denied, the issue before this Court is moot. We, therefore, decline to answer appellant’s other contentions. However, we do not condone the delay in preparing and transmitting this record to this Court.
The appeal is dismissed.

. Although this is not an appeal from an order denying post conviction bail, we note that the Legislature has specifically provided that one who has been assessed a penalty in excess of fifteen years is not entitled to bail pending appeal. Article 44.04, Yernon’s Ann.C.C.P., Ex parte Nielssen, Tex.Cr.App., 446 S.W.2d 882.